Title: To Thomas Jefferson from Charles Yancey, 5 October 1821
From: Yancey, Charles
To: Jefferson, Thomas


Dear Sir
Yancy Mills Alb. Va
5th octo 1821
my Brother Joel Yancey of Kentucky, often writes me & often Mentions you. in a late letter he says “pray dont forget to present me in Respectfull terms to our good Republican Father, friend, & benefactor Mr Jefferson,” I avail my self of this opportunity to assure you My dear sir that I have Never lost sight of the obligation the people are under to you, for the Many years hard Labor you have spent in Maintaining, & supporting, our Republican institutions. accept Sir, of my best wishes for your health & happiness. with assurances of regard & esteem I am Dear Sir Your friend & Mo ob. StCharles Yancy